DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is directed to the Applicant’s amendment filed 6-23-2022

3.	Claims 1-8 and 10-45 are pending and have been examined.

Response to Arguments
4.	Applicant’s arguments, filed 6-23-2022, with respect to the rejections of the claims made under 35 USC Sec. 102 have been fully considered and are persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
5.	Claims 1-8 and 10-45 are allowed.

6.	The following is an examiner’s statement of reasons for allowance:
	As for claims 1-8 and 10-26, the prior art in the field does not teach the particular combination of features of the claimed invention, particularly including the feature wherein the hardware-based detection circuit is located at an interface between a L1 data cache memory and another memory device.

	As for claims 27-32, the prior art in the field does not teach the particular combination of features of the claimed invention, particularly including the feature wherein, in response to a determination of a match of the data content to the at least one of the one or more token values, the particular steps of setting a token indicator are performed. 

	As for claims 33-39, the prior art in the field does not teach the particular combination of features of the claimed invention, particularly including the feature wherein the at least one of one or more token values is a value represented by a multiplier of a number of bits in a cache memory location of a cache memory executing the particular process and the other process.

	As for claims 40-44: the prior art in the field does not teach the particular combination of features of the claimed invention, particularly including the feature wherein determining by the hardware-based detection circuit whether the data content matches the at least one of one or more token values comprises one of: comparing, by the hardware-based detection circuit, the data content to the one or more token values stored in one or more hardware registers accessible by the hardware-based detection circuit; or comparing portions of the data content to respective portions the at least one of the one or more token values over multiple clock cycles.

	As for claim 45, the prior art in the field does not teach the particular combination of features of the claimed invention, particularly including the feature wherein a token value is regenerated and stored at a location of a previous token value.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul E. Callahan whose telephone number is (571) 272-3869.  The examiner presently works a part-time schedule and can normally be reached from 9am to 5pm on the first Monday and Tuesday and the second Thursday and Friday of the USPTO bi-week schedule.
The examiner’s email address is: Paul.Callahan1@USPTO.GOV
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Kristine Kincaid, can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is: (571) 273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PAUL E CALLAHAN/Examiner, Art Unit 2437